UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7717


LARRY BLAKNEY,

                     Plaintiff - Appellant,

              v.

SLED; HARTSVILLE POLICE DEPARTMENT; UNITED STATES OF
AMERICA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:21-ct-03071-FL)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Blakney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Blakney appeals the district court’s order denying his motion to appoint

counsel, denying his motion for injunctive relief, and dismissing his amended civil action

under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Blakney v. SLED,

No. 5:21-ct-03071-FL (E.D.N.C. Nov. 29, 2021).          We deny Blakney’s motions to

disqualify or recuse the district court judge and to certify class action and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2